Citation Nr: 1629074	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition of Z.G., as a "helpless child" of the appellant on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, R.G., and Z.G.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The appellant is a veteran who had active service from June 1978 to June 1981.  Z.G. is his adult son.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2016, the appellant, R.G. (his spouse), and Z.G., testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.  In late-May 2016, the Board received Z.G.'s May 2015 mental status examination report, along with a waiver of initial RO consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to have his son, Z.G., recognized as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.

The birth certificate of Z.G. reveals that he was born in October 1991; he therefore attained the age of 18 years old in October 2009.

In order to establish such entitlement, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a) (2015).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.   A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2015).  

Initially, the Board notes that during the May 2016 hearing, R.G. who is Z.G.'s mother testified that Z.G. is currently in receipt of disability benefits from the Social Security Administration (SSA). VA has a duty to attempt to obtain SSA records when it has notice of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records are potentially relevant to the claim and must be obtained and associated with the claims file.

Identified medical treatment records of Z.G. must also be requested.  In a June 2011 notice of disagreement, the appellant indicated that Z.G. has been seen by the Kellum Medical Group since the age of 2.  The record contains an April 2011 from this medical provider but Z.G.'s complete records are not currently associated with the file.  The record shows that appellant completed the necessary authorization form for the Kellum records in November 2010 and it replied that the records had not been located.  See Kellum Medical Group June 2011 response.  However, upon closer review of Kellum's response, it searched for the medical records of the appellant, and not Z.G.  See June 2011 response from Kellum Medical Group.  As such, another request for Z.G.'s records should be sent to the Kellum Medical Group after obtaining an updated authorization form.

In addition to receiving medical treatment from the Kellum Medical Group, Z.G. is reported to have received medical treatment from Faith Family Clinic, Dr. Daniel, Dr. Garcia, and Dr. Gallan.  His complete treatment records have not been requested and the expired authorization forms have not been updated.   See, July 2012 RO letter requesting that the appellant submit updated authorization forms.   The appellant should be given an additional opportunity to submit the updated authorization forms in order to request Z.G.'s records.



Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file any copies of the records for the Veteran's adult son, Z.G., regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.  Contact the appellant and inform him that the authorizations for release of Z.G.'s private medical records from the Kellum Medical Group, Faith Family clinic, Dr. Daniel, Dr. Garcia, Dr.Gallan have expired.  
Request that appellant on behalf of Z.G. submit signed authorizations for release of his private medical records from these facilities, as well as any other identified private facility.  

If such records are unavailable, the claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e) .

3.  Thereafter, arrange for a review of the entire claims file by a person of appropriate expertise assigned to conduct a Social and Industrial Survey of Z.G. who is claimed to be have been a "helpless child" prior to attaining the age of 18.

Although a complete review of the claims file is imperative, attention is called to the following:

*Z.G.'s birth certificate reflecting that he was born in October 1991.  

*A June 2010 VA Form 21-686c, Declaration of Status of Dependents, in which the appellant asserted that Z.G. has had ADHD most of his life.

* An October 2010 examination report authored by Dr. A.L.A., reflecting that Z.G. presented with worsening depression; diagnostic impressions were depression and anxiety. 

*A November 2010 letter from Faith Family Clinic reflecting that Z.G. began attending the clinic in September 2010 and was noted to have significant ADHD and chronic fatigue syndrome with minimal response to medication therapy; he was a special education student; date of onset is unknown probably from childhood.

*Z.G.'s expected date of graduation from high school was June 2012.  See October 2009 VA Form 21-674c.

*An April 2011 letter authored by Dr. Kellum of the Kellum Medical Group, noting that he treats Z.G. for attention deficit disorder, attention deficit disorder with hyperactivity, asthma and insomnia.  It was noted further that due to the attention deficit disorder with hyperactivity, Z.G. suffers from related problems including anxiety, depression, easily distracted, often forgetful, makes careless mistakes, impulsive behavior, low self-esteem, troubled relationships, and poor school performance.

*A May 2015 non-VA mental status examination report showing Z.G.'s current diagnoses of schizoid personality disorder, generalized anxiety disorder, agoraphobia, panic disorder, attention deficit hyperactive disorder, inattentive presentation, severe; it was determined that Z.G. appears to have significant limitation in his ability to reason and is struggling to make occupational, personal and social adjustments independently. 

*The May 2016 hearing transcript with testimony from the appellant, R.G., and Z.G.

AFTER review of the complete claims file, the reviewer should conduct a Social and Industrial Survey in order to interview and examine Z.G. in his environment.  The necessity of any testing is left to the reviewer's discretion.  

Then, the reviewer is asked to:

(a)  Provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that Z.G. was permanently incapable of self-support due to mental, specifically to include ADHD, or physical incapacity, as of his 18th birthday in October 2009.  

*In answering the above, the reviewer is asked to consider: (1) Z.G.'s ability to perform self-care functions, and ordinary tasks expected, (2) Z.G.'s education (length, and learning ability), and (3) Z.G.'s employment history.

(b).  If it is determined that Z.G. was at the time of his 18th birthday capable of self-support, the reviewer should identify the evidence that supports that conclusion, and discuss his industrial and employment capabilities.

All survey findings, along with a complete explanation for all opinions expressed, should be set forth in the report.

4.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




